Citation Nr: 1146477	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  05-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a neck injury. 


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 RO decision, which denied a claim for service connection for residuals of a neck injury.

In March 2009, a Travel Board hearing was held before the undersigned Veterans Law Judge at the Winston-Salem, North Carolina, RO.  A transcript of that proceeding has been associated with the claims folder.

This issue was remanded by the Board for further development in April 2009 and March 2011.

The Board notes that the Veteran was denied service connection for a claim for removal of a calcified cyst of the cervical spine in a November 1971 rating decision.  However, it appears that this decision addressed the possible service connection of a post-operative keloidal scar, as opposed to a resulting disability such as degenerative disc disease of the cervical spine.  As such, the Board concludes the Veteran's current claim for residuals of a neck injury is separate from his 1971 claim for removal of a calcified cyst of the cervical spine or a keloidal scar, and will thus be reviewed as an original claim for entitlement to service connection, as opposed to an application to reopen a previously denied claim for service connection.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The Board also notes in passing that the Veteran was ultimately granted service connection for a scar of the posterior neck in a November 2006 rating decision.  As will be discussed in greater detail below, evidence of record has raised the issue of entitlement to an increased evaluation for that scar, and this matter is referred to the agency of original jurisdiction (AOJ) for appropriate consideration.


FINDING OF FACT

Residuals of a neck injury is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service, nor is it shown to have manifested within 1 year of discharge from service.


CONCLUSION OF LAW

Residuals of a neck injury was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for residuals of a neck injury, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).
	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
VCAA letters dated in November 2003 and June 2005 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  These letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, a March 2006 letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the claims file.  The Board notes that the Veteran indicated in a February 2011 VA medical record that he was trying to get an increase in VA disability or Social Security Administration (SSA) benefits.  However, the Board notes that the Veteran has never indicated that he is in receipt of SSA disability benefits for his claimed neck condition, nor has he indicated that SSA records relevant to this claim exist.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that VA's duty to assist the Veteran extends only to obtaining relevant records, and there must be a reason to believe that records may give rise to pertinent information to conclude that they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence of record reflecting that SSA records relevant to the Veteran's neck condition exist, and the Veteran has never asserted that such relevant records exist or that he would like VA to obtain such records, the Board finds that a remand to obtain such records is not necessary.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his neck disability claim most recently in June 2011.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and accompanying opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).
To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

The Veteran is seeking entitlement to service connection for residuals of a neck injury.  Specifically, the Veteran has asserted that he injured his neck when he fell on a capsule while on midnight watch during a storm in the summer of 1970.  See Veteran's statement, April 2004.  The Veteran indicated that, a few months later, he developed a cyst on his neck where he had hit it.  Id.  He further asserted that he was treated for this cyst on his neck in 1970 but continued to have problems after this treatment.  See hearing transcript, March 2009.

A review of the Veteran's service treatment records shows no evidence of a neck injury or trauma to the neck.  The Board notes that the Veteran reported in a February 1969 service treatment record that he fell the day before.  He complained of pain in his sternum only.  Service treatment records reflect that, in March 1969, the Veteran sought medical consultation for a mass in his neck.  At this time, the Veteran stated that he had had this mass for approximately 2 to 3 years.  (The Board notes "11 April 1969" is written by hand on this record.)  The Veteran was examined with regards to this mass again in May 1969.  In March 1970, the Veteran reported that he had the mass for 2 to 3 years.  In April 1970, the Veteran had this mass removed.  In a May 1970 discharge summary following this procedure, it was noted that the mass was first noted in 1968 but not prior to that, as far as the Veteran knew.  In July and August 1970 service treatment records, the Veteran complained of stiffness and pain in his neck. 

In a September 1971 VA examination report, the Veteran reported that he had a lump in the back of his neck, which was palpable for quite some time, one or two years.  The Veteran reported that it was present prior to entry into the service but "developed more afterward" and was operated on in March 1970.  After the operation, the Veteran reported numbness to the right of the scar.  The Veteran reported that, a couple of months after the surgery, it started bothering him and hurting him, and he had to sleep with a pillow under his neck.  A September 1971 x-ray report of the cervical spine revealed that the vertebral height, the interspaces, and the soft tissues were normal.  There was some slight deformity of the spinous process of C1 posteriorly.  This was noted as probably being due to some calcifications in the ligament attached in the area.  There was no evidence of acute or active disease seen. 

The Board notes that the Veteran underwent a VA examination in December 2004, at which he was diagnosed with a calcific cyst of the posterior neck, existing prior service, excised in service with residuals.  The examiner went on to state that it is as likely as not that the Veteran's current neck pain had it origin from his existing prior to service calcific cyst, excision while in the military.  X-rays obtained at that time revealed degenerative changes in the cervical spine.

The Board notes that the RO obtained an addendum to this examination report in March 2005.  In this addendum, the examiner noted that the Veteran reported much pain in the neck after his surgery that never really went away.  The examiner also noted that the Veteran had a current diagnosis of degenerative disc disease of the cervical spine.  The examiner opined that the Veteran's degenerative disc disease of the cervical spine has no relationship to his in-service excision of calcific cyst.  He further stated that the Veteran's current neck pain is a result of his in-service excision of calcified cyst and degenerative disc disease that he has developed over the years.  However, he concluded that it would be mere speculation on his part to estimate the percentage of pain attributed to the in-service excision of the calcific cyst and after service development of degenerative disc disease.

In the April 2009 remand, the Board found the March 2005 VA opinion to be inadequate in that the VA examiner found that the degenerative disc disease had no relationship to the cyst removal, but provided no explanation or rationale for that opinion.  This is a particular concern in this instance given the VA examiner's previous clinical findings that clearly attributed the Veteran's current neck pain to the cyst removal in service.  In addition, the VA examiner did not consider the Veteran's report of having injured his neck when he fell on a capsule in service.  This injury was described by the Veteran during his personal hearing, and while receiving treatment at VA in April 2007.  As such, the Board remanded this issue in April 2009 in order to obtain a new VA examination and opinion.

The Veteran underwent a new VA examination in May 2009.  At this examination, the Veteran reported that he hurt his neck when he slipped on a capsule and hit his neck on this object in 1969 while on active duty with the Navy.  He reported that he did not seek medical attention until 1970 because of the large cyst on his neck.  In reviewing the medical records, the examiner noted that a May 1970 medical record indicated that this mass on the back of his neck was noted in 1968 but not prior to that, as far as he knows.  In April 1970, excision of this mass was performed.  The Veteran was diagnosed with a calcified epidermoid cyst of his neck.  Postoperatively, he was noted as doing well.  The Veteran reported that he has had pain in his neck since that fall previously described in 1969.  He reported that the pain is constant and radiates to his shoulders.  Upon examination, the Veteran was diagnosed with cervical spine degenerative joint disease and excision of calcified cyst in the patient's neck in 1970.  The examiner concluded by noting that, in reviewing the record and in speaking with the Veteran, the Veteran did not seek medical attention after the incident previously described in 1969.  The Veteran reported that has had neck pain since then.  The examiner noted that he has had this removal of the calcified epidermoid cyst with the extensive scarring in his posterior neck.  The examiner noted that there was no mention of degenerative disc disease in the Veteran's 1970 x-rays.  He noted that, given the Veteran's history of the epidermoid cyst removal, it is difficult to determine what the cause of his pain is now.  The Veteran does have degenerative disc disease, as noted on radiographic examinations.  However, the examiner noted, in determining what percentage of his pain is due to the disc disease versus the residuals of the epidermoid cyst removal, one could not tell without resorting to mere speculation.

In a June 2009 addendum, the examiner who conducted the May 2009 examination noted that he reviewed the claims file prior to the examination.
In March 2011, the Board remanded this issue once again.  The Board acknowledged that the examiner indicated in the May 2009 VA examination report that, in determining what percentage of the Veteran's pain is due to the disc disease versus the residuals of the epidermoid cyst removal, one could not tell without resorting to mere speculation.  However, the Board noted that the question at hand is not what percentage of pain can be attributed to disc disease versus residuals of the epidermoid cyst removal, but whether the Veteran has degenerative disc disease as a result of his active duty service or has a diagnosed neck disability of any kind as a result of his active duty service.  

The Veteran was afforded another VA examination in June 2011.  The examiner reviewed the claims file.  The Veteran reported neck and back pain with an onset of 1969.  Specifically, the Veteran reported that he fell while in service during a hurricane.  He asserted that he did not go to the medic right away, but he waited for months.  When he finally went to the medic, he had a cyst on his neck.  The Veteran reported that he had surgery to remove the cyst in 1970 in Charleston, South Carolina.  The Veteran reported that he had a "piece" removed in his neck.  The Veteran claimed that he is still having pain in his neck that comes and goes.  Upon examination, the Veteran was diagnosed with degenerative disc disease L3-L5 and C5-C7 with mild spondylosis.  In conclusion, the examiner noted that the Veteran does have a cervical spine disability with a diagnosis of degenerative disc disease.  However, the Veteran's current diagnosis of degenerative disc disease is less likely as not caused by or a result of cyst removal in 1970 while in the service, but is due to age, genetic, work (truck driver), or a combination of all these factors.  In rendering this opinion, the examiner noted that an April 11, 1969, service treatment record revealed a neck mass.  The examiner further noted that a July 1970 service treatment record showed removal of the cyst and normal scar tissue.  The examiner noted that the Veteran had a cyst removal/calcific mass removed in 1970 in the posterior C1 area from the neck and did not report any issues related to a fall that is noted in the service treatment record.  The Veteran reported that he started going to Charlotte, North Carolina, for neck pain in 2004, which is 34 years post service. 

Additionally, the Board notes that the claims file also contains an April 2007 VA medical record indicating that the Veteran's previous medical history includes a neck/head injury secondary to falling on a capsule in 1969. 

With regard to establishing service connection on a presumptive basis under 38 U.S.C.A. § 1112, the Board notes that there is no medical evidence of record indicating that the Veteran had a diagnosis of arthritis of the neck to a compensable degree within one year of discharge from active duty.  Therefore, service connection for arthritis of the neck cannot be granted on a presumptive basis under 38 U.S.C.A. § 1112.

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011). 

The Board has reviewed all relevant medical opinions of record on the matter.  For the reasons discussed in detail above, the Board finds the December 2004, March 2005, and the May 2009 VA opinions to be inadequate.  With regard to the April 2007 VA medical record indicating that the Veteran's previous medical history includes a neck/head injury secondary to falling on a capsule in 1969, the Board notes that there is no indication that this notation was anything more than a recorded medical history as presented by the Veteran.  As such, this record will not be considered probative medical evidence with regard to linking a current neck disability to service.  

With regard to the June 2011 VA opinion, the Board notes that the examiner reviewed the claims file, examined the Veteran, offered a definitive opinion on the matter at hand, and provided a detailed rationale for this opinion.  As such, the Board finds the June 2011 VA opinion to be the most probative medical evidence of record on the matter.  Therefore, as the most probative medical evidence of record indicates that the Veteran's current diagnosis of degenerative disc disease is less likely as not caused by or a result of cyst removal in 1970 while in the service, but is due to age, genetic, work (truck driver), or a combination of all these factors; and this opinion does not reflect that the Veteran has any other diagnosed neck disability that was caused or aggravated by his active duty service, the Board finds that service connection cannot be granted on a direct basis.  See Shedden, supra. 

The Board acknowledges the Veteran's contentions that he has a current neck condition as a result of his active duty.  However, the most probative medical evidence of record does not support this contention.  The Veteran can attest to factual matters of which he had first- hand knowledge, and, to this extent, his reports of a history of pain in his neck are of some probative value.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  Therefore, he is not necessarily competent to attribute his general complaints of pain to a specific underlying disability, or to link such underlying disability to a specific event in service.  The Board finds that this is particularly the case here, where multiple disabilities (scarring and degenerative disc disease with spondylosis) have been identified in the area of his in-service cyst removal.   Therefore, while the Board has considered his general lay assertions of pain since service, the Board ultimately places more weight on the June 2011 VA opinion regarding whether the Veteran's current underlying disc disease with spondylosis is related to service.

As discussed, the Board has also considered the May 2009 opinion where in the examiner specifically indicated that the Veteran suffers from some level of pain due directly to the removal of epidermoid in service.  However, that examination did not reveal any current disabilities of the neck or cervical spine other than scarring and degenerative disc disease.  To the extent that the VA examiner intended to identify other disability in the neck or spine, the Board notes that a symptom alone, such as pain, without a diagnosed or underlying malady or consideration, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1956 (Fed Circ. 2001).  For this reason, as discussed, the Board arranged for further examination to clarify the nature and severity of any current residuals of his cyst removal.  The Board again notes that the subsequent June 2011 VA examination revealed no current disabilities other than scarring and degenerative disc disease with mild spondylosis were identified in the neck or cervical spine.  Also, the May 2009 examiner's language treating the Veteran's degenerative disc disease as unrelated to the cyst removal was confirmed in greater detail by the opinion of the June 2011 VA examination, who found that the degenerative disc disease with spondylosis was more likely related to his age and post-service employment.  

In short, to the extent that the May 2009 VA examiner's reference to pain was meant to be attributed to the scarring, the Board notes that such a manifestation is more appropriately considered in assigning the disability rating for his service-connected scar.  Such matter is not on appeal before the Board and has been referred to the AOJ for consideration in the Introduction above.  Otherwise, given that the only disabilities identified in the neck and cervical spine are degenerative disc disease with spondylosis and scars for which service connection has already been separately granted, and the fact that both VA examiners agreed that the degenerative disc disease was unrelated to service, the Board finds that the May 2009 VA examiners general reference to pain attributable to the in-service cyst removal is of no probative value because it fails to identify a specific underlying disability for which service connection could be granted.

In summary, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for residuals of a neck injury, and the benefit-of-the-doubt rule is not for application.  



ORDER

Entitlement to service connection for residuals of a neck injury is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


